Name: Commission Regulation (EEC) No 3631/89 of 4 December 1989 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 12. 89 Official Journal of the European Communities No L 355/ 11 COMMISSION REGULATION (EEC) No 3631/89 of 4 December 1989 on the supply of refined rape seed oil as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) ;(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organi ­ zations 2 000 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7. 1987, p. 1 . No L 355/12 Official Journal of the European Communities 5. 12. 89 ANNEX 1 . Operation No ('): 168/89 2. Programme : 1989 3. Recipient : Mozambique 4. Representative of the recipient ^): IMBEC EE, CP 4229, Maputo, telex 6-206 IMBEC MO 5. Place or country of destination : Mozambique 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goodsOf7) : see list published in OJ No G 216, 14. 8 . 1987, p. 3 (under III.A.1 ) 8 . Total quantity : 2 000 tonnes net 9. Number of lots : one 10. Packaging and marking (*) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) : the containers and cartons must carry the following wording : 'ACÃ Ã O N? 168/89 / Ã LEO VEGETAL / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Maputo 16. Address of the warehouse and, if appropriate, port of landing : warehouse of Empresa de Abaste ­ cimento da Cidade de Maputo (EACM), avenida da OUA No 1095, CP 2644, Maputo 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 30. 1 to 28. 2. 1990 18. Deadline for die supply : 14. 3 . 1990 19. Procedure for determining the costs of supply (4): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 19. 12. 1989. Tenders shall be valid until 12 midnight on 20. 12. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 1 . 1990. Tenders shall be considered valid until 12 midnight on 10. 1 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 13. 2 to 13. 3. 1990 (c) deadline for the supply : 28. 3 . 1990 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer :  5. 12. 89 Official Journal of the European Communities No L 355/13 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : FSC Da Camara, CP 1306, Maputo, tel. 74 40 92 telex 6-146 CCE-MO. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (*) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (^ In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) The vegetable oil is packaged in hermetically sealed high density polyethylene containers which have the following characteristics :  Content : five litres.  Type of material : Lupolen 5661 B or equivalent.  Weight : 230 g min.  Resistance to compression : 350 N min. 460 N max. The containers must be stackable, with two flat sides, with an integrated handle and a sealed screw top. The containers must in turn be packed in groups of four in a carton . Carton : (see Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under 1.3.1 ) with, in addition, an interlocking fitment with slot in the middle. Q The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed.